IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 99-20637
                          Summary Calendar

GREGORY LYNN SCERCY,
                                         Plaintiff-Appellant,

                               versus

TEXAS BOARD OF CRIMINAL JUSTICE,
                                         Defendant-Appellee.


          Appeal from the United States District Court
               For the Southern District of Texas
                      USDC No. H-98-CV-4339

-----------------------------------------------------------------

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20641
                          Summary Calendar


GREGORY LYNN SCERCY,
                                         Plaintiff-Appellant,

                               versus

THE STATE OF LOUISIANA,
                                         Defendant-Appellant.


          Appeal from the United States District Court
               For the Southern District of Texas
                      USDC No. H-99-CV-1547

                          June 29, 2000
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
     Gregory      Lynn    Scercy,   Texas     inmate     #458066,       presents   two

appeals and a motion for reinstatement of a third appeal.

     In No. 99-20637, Scercy appeals the district court's denial of

his injunctive relief and to compel discovery in his civil rights

suit against the Texas Board of Criminal Justice.                       Scercy filed

motions for    protective        orders    and     to   compel    discovery.       The

district court construed the former as a request for injunctive

relief, denying the request for failure to make the required

showing of irreparable harm. The court denied the motion to compel

discovery because the defendants had not been served and discovery

was premature.

     In No. 99-20641, Scercy appeals the district court's dismissal

without prejudice of his civil rights claim against the State of

Louisiana   and    a     New   Orleans    police    officer      over    events    that

allegedly occurred in 1976.               The district court dismissed his

complaint because it was filed in the wrong forum, and the court

did not transfer the case to the United States District Court for

the Eastern District of Louisiana because it determined that the

one-year statute of limitations under Louisiana law had clearly

expired.

     In addition to the briefs Scercy filed in these appeals, he

has filed numerous other documents that we construe as motions to

file supplemental briefs.           We GRANT these motions and consider

those supplemental briefs in these consolidated appeals.




under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                          2
     The briefs Scercy has filed address a variety of his concerns

but fail to argue that there was error by either district court in

either case. An appellant's brief must contain his contentions and

supporting reasons.     See Fed. R. App. P. 28(a)(9).           We liberally

construe   the   filings   of   pro   se    appellants,   but    these   must

nevertheless brief issues to preserve them for appeal.             See Grant

v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).         Scercy has preserved

no issue for appeal.

     Neither appeal has arguable merit, and we DISMISS these

consolidated appeals as frivolous.         See 5th Cir. R. 42.2.

     Scercy had two strikes for purposes of 28 U.S.C. § 1915(g) in

Scercy v. Collins, No. 98-41548 (5th Cir. Oct. 20, 1999).             Scercy

now has three strikes under § 1915(g), so he may not proceed in

forma   pauperis   in   any   civil   action    or   appeal   while   he   is

incarcerated or detained in any facility unless he is in imminent

danger of serious physical injury.

     The appeal in No. 99-20937 sought review of the denial of his

motion to proceed under § 2255, which Scercy presented during the

proceedings in his civil rights case against the Texas Board of

Criminal Justice, No. 99-20637.           The appeal in No. 99-20937 was

dismissed for failure to pay the docketing fee, and that defect has

not been cured by paying the fee or by filing a motion for leave to

proceed in forma pauperis. Scercy's motion to reinstate the appeal

in No. 99-20937 is DENIED.




                                      3
     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) SANCTION

IMPOSED; MOTIONS TO FILE SUPPLEMENTAL BRIEFS GRANTED; MOTION TO

REINSTATE APPEAL DENIED; ALL OTHER OUTSTANDING MOTIONS DENIED.




                                4